Opinion issued February 11, 2021




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00579-CV
                            ———————————
  ALEX LYON & SON SALES MANAGERS AND AUCTIONEERS, INC.,
                         Appellant
                                         V.
                 TRUSTMARK NATIONAL BANK, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-87986


                           MEMORANDUM OPINION

      The parties, representing that they have reach a settlement, have filed a joint

motion to vacate the trial court’s judgment and dismiss this appeal. The parties have

filed a signed agreement. See TEX. R. APP. P. 42.1(a)(2). No opinion has issued. See

TEX. R. APP. P. 42.1(c).
      Rule 42.1 authorizes this Court to set aside the trial court’s judgment without

regard to the merits and remand the case to the trial court for rendition of a judgment

in accordance with the agreement. TEX. R. APP. P. 42.1(a)(2)(B); see also TEX. R.

APP. P. 43.2(d).

      Accordingly, without regard to the merits, we grant the parties’ motion, set

aside the trial court’s judgment without regard to the merits and remand the case to

the trial court for rendition of judgment in accordance with the parties’ agreement.

See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(e).

                                   PER CURIAM

Panel consists of Justices Goodman, Landau, and Guerra.




                                          2